420 F.2d 1385
70-1 USTC  P 12,662
ESTATE of Ruth M. SMITH, Roy R. Charles, Co-Executor,Petitioner/Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent/Appellee.
No. 13742.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1970.Decided March 9, 1970.

P. A. Agelasto, Jr., Norfolk, Va.  (Alfred Bernard, III, Norfolk, Va., on the brief), for appellant.
Loring W. Post, Attorney, Department of Justice (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews and Gordon S. Gilman, Attys., Department of Justice, on the brief), for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the Tax Court of the United States.1


2
Affirmed.



1
 T.C.Memo. 1969-28, Docket No. 2156-67 filed February 12, 1969; P69, 028 P-H Memo TC